

117 HR 3181 IH: Health and Human Services Hiree Clarification Act
U.S. House of Representatives
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3181IN THE HOUSE OF REPRESENTATIVESMay 13, 2021Mr. Burgess introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo prohibit the Administrator of the Environmental Protection Agency from using the hiring authority under section 207 of the Public Health Service Act to hire or pay new employees, and for other purposes.1.Short titleThis Act may be cited as the Health and Human Services Hiree Clarification Act.2.Hiring authority restrictedThe Administrator of the Environmental Protection Agency may not hire or pay the salary or expense of any officer or employee of the Environmental Protection Agency under subsection (f) or (g) of section 207 of the Public Health Service Act (42 U.S.C. 209) who is not already receiving pay under either such subsection on the date of the enactment of this Act.